Exhibit 10.1
FOURTH AMENDMENT TO
EMPLOYMENT AGREEMENT
     This Fourth Amendment to Employment Agreement (this “Amendment”), dated as
of January 26, 2009, is made and entered into by and between ION Geophysical
Corporation, a Delaware corporation (hereinafter referred to as “Employer”), and
Robert P. Peebler, an individual currently residing in Harris County, Texas
(hereinafter referred to as “Employee”).
W I T N E S S E T H:
     WHEREAS, Employer and Employee entered into an Employment Agreement
effective on March 31, 2003, and amended by that certain First Amendment to
Employment Agreement dated September 6, 2006, Second Amendment to Employment
Agreement dated February 16, 2007 and Third Amendment to Employment Agreement
dated August 21, 2007 (as amended, the “Agreement”);
     WHEREAS, the parties desire to amend the Agreement as set forth below;
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employer and Employee agree as follows:
     1. Section 4 of the Agreement is hereby amended to read in its entirety as
follows:
Employee’s employment with Employer will commence on March 31, 2003, and will
continue for eight (8) years to expire on December 31, 2011 (the “Term”), unless
terminated earlier in accordance with Section 5.
     2. In accordance with the terms of the Employer’s 2004 Long-Term Incentive
Plan or such other stock plan as shall be determined by Employer (the “Plan”),
Employee’s voluntary termination of employment from the Employer at any time
upon or after December 31, 2010 shall be treated for all purposes under the Plan
as a termination due to the retirement of Employee.
     3. The Agreement, as amended hereby, is in all respects ratified, approved
and confirmed.
     4. This Amendment shall in all respects be governed by, and construed in
accordance with, the laws of the State of Texas, including all matters of
construction, validity and performance.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Amendment as of the date set forth above.

                  EMPLOYER:    
 
                ION GEOPHYSICAL CORPORATION    
 
           
 
  By:    /s/ James M. Lapeyre    
 
     
 
James M. Lapeyre
     
 
  Title:    Chairman of the Board    
 
           
 
                EMPLOYEE:    
 
       /s/ Robert P. Peebler                   Robert P. Peebler    

2